Filed 2/21/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                   2019 ND 33


Michael Keondre Smith,                                     Petitioner and Appellant

      v.

State of North Dakota,                                   Respondent and Appellee


                                  No. 20180276


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Cynthia M. Feland, Judge.

      AFFIRMED.

      Per Curiam.

      Scott O. Diamond, Fargo, ND, for petitioner and appellant; submitted on brief.

       Marina Spahr, Assistant State’s Attorney, Bismarck, ND, for respondent and
appellee; submitted on brief.
                                  Smith v. State
                                   No. 20180276


       Per Curiam.
[¶1]   Michael Keondre Smith appealed from a district court order denying his
application for post-conviction relief. Smith argues that he received ineffective
assistance of counsel based on his trial counsel’s failure to reasonably investigate
prior to trial and failure to call a police officer as a witness. We summarily affirm
under N.D.R.App.P. 35.1(a)(2). See Steinbach v. State, 2015 ND 34, ¶ 10, 859
N.W.2d 1 (“[t]he applicant must first overcome the strong presumption counsel’s
representation fell within the wide range of reasonable professional assistance.”).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                         1